DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Response to Amendment

This office action is in response to communications filed 02/12/2021.  Claims 76-79, 81-88, and 90-93 are pending. 

Response to Arguments

Applicant's arguments filed 05/05/2020 have been fully considered but they are not persuasive.

In response to the argument, the examiner respectfully disagrees.  The claims recite “conveying personalized messages to a targeted viewer...receiving a message ….”  It is unclear if this message is one of the personalized messages.  It is also noted that all the identifiers and control data in the independent and dependent claims are personalized content – please review and amend for consistency.
Applicant's arguments filed 05/05/2020 have been fully considered but they are moot due to new grounds of rejection.

Regarding Claim 76 and 85, The applicant argues that the claims incorporate subsect matter form previous claims 80 and 89.  The applicant also argues that Hendricks does not suggest messages include instant messages, email message text message and a voicemail message.
In response to the argument, the examiner respectfully notes Hendricks is not used to teach this limitation in the current interpretation.  The examiner notes that the previous action that that the personalized message or rather message (as currently claimed see 112 rejection) should be more clearly defined.  However the applicant broadened the limitation of claim 80 and 89 by claiming “message…comprising information on at least one of …..”  The message does not have to be any of these messages just have information of these messages.  There is no detail as to what a 
The applicant argues that Hendricks and Hendricks2 do not suggest the PCI signal or personal content control data is transmitted on a plurality of frequencies. The applicant argues that different programs transmitted on different frequencies would have different program control information instead of the same control information.
In response to the arguments, the examiner respectfully disagrees.  Hendriks discloses control data is PCI signal (program control signal) (paragraph 0222, 0245, 0247).  The advertisement names are not the control data on its own.  The PCI signal is the control data and it includes advertisement names.   Hendricks discloses in paragraph 0245 and 0247 and Figure 20 A-B, disclose that PCI signal is modified (the control data is generated) to include set top group information and transmitting the PCI signal to the viewer getting targeted advertisements as well the other advertisement targeted to different viewers on specific transponder frequency (channels assigned).  The examiner notes that different groups of different viewers are sent targeted advertisements on different transponder frequency.  Hendricks discloses transmitting the personalized content control data, along with additional personalized content control data of the additional personalized content (Page 10, paragraph 0142, 0144, 0145, Figure 1, 200, Page 5, paragraph 0098).   Hendricks2 discloses transmitting the control signal on a plurality of the transponder frequencies of the television distribution network (Page 12, paragraph 0173, Page 2, paragraph 0017, Page 9, paragraph 0147), each of the plurality of transponder frequencies further transmitting video programming (Page 12, paragraph 0173, Page 2, paragraph 0017, Page 9, paragraph 0147).   Hendricks2 .

Claim Objections
Claim 76 (and corresponding dependent claims 77-79, 81-84) is objected to because of the following informalities:  Claim 76 recites determining a particular receiver associated with the particular viewer….”  There is an empty line which should include an amendment (strike out) or the remaining portion of this limitation (“the received message is directed to;…”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-79,81-88 and 90-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The examiner notes that the claims no long recite personalized content and now recite message.    The examiner also notes that the multiplexing step is now …multiplexing…for personalized messages. It is unclear if the applicant inadvertently did not strike out the personalized as all the remaining limitations or if personalized messages is a new limitation.   The remaining limitations in the independent claims and the dependent claims include personalized content identifier and personalized content control data.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 76, 77, 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendricks et al (US 2004/0111742 and hereafter referred to as “Hendricks”) in view of Haberman et al (US 2002/0013943 and hereafter referred to as “Haberman”) and Hendricks et al (US 2009/0254962 and hereafter referred to as “Hendricks2”).

a processing unit for executing instructions (Figure 3, 209, 214, Figure 1, 214); 
memory storing instructions, which when executed by the processing unit configure the system (Figure 3, 214 209, Page 10, paragraph 0140, 0143, Figure 17, Page 20, paragraph 0243) to: 
 receiving a message directed to a particular viewer (Page 20, paragraph 0241, Page 19, paragraph 0233-0238–targeted commercial message or targeted advertisements); 
determining a particular receiver associated with the particular viewer the received message is directed is targeted Page 19, paragraph 0233-0238, Figure 20A); 
generating a personalized content identifier for the received message (Page 17, paragraph 0214, 0215, Figure 12, advertisement name for the advertisement file); 
generating personalized content control data comprising the generated personalized content identifier and an indication of the determined particular receiver (Page 20, paragraph 0245, Page 17, paragraph 0215, Figure 20A, Figure 12, Page 17, paragraph 0215);

transmitting the personalized content control data, along with additional personalized content control data of the additional personalized content, on  the television distribution network (Page 10, paragraph 0142, 0144, 0145, Figure 1, 200, Page 5, paragraph 0098), each of a plurality of transponder frequencies further having respective video programming transmitted thereon (Page 4, paragraph 0089, Page 5, paragraph 0095-0096, 0099). 
Hendricks disclose  receive a message directed to a particular viewer but is silent on message comprising information on at least one of: an instant message directed to the particular viewer; an indication of an e-mail message directed to the particular viewer; a text message directed to the particular viewer; and a voicemail directed to the particular viewer. Hendricks discloses sending the control signal over the network which includes a plurality of transponders but does not explicitly disclose the control signal over a plurality of transponder frequencies.  
Haberman discloses message comprising information on at least one of: an instant message directed to the particular viewer; an indication of an e-mail message directed to the particular viewer; a text message directed to the particular viewer; and a voicemail directed to the particular viewer (Abstract, Page 2, paragraph 0022, Page 4, 
The combination is silent on the control signal over a plurality of transponder frequencies.  
Hendricks2 discloses transmitting the control signal on a plurality of the transponder frequencies of the television distribution network (Page 12, paragraph 0173, Page 2, paragraph 0017, Page 9, paragraph 0147), each of the plurality of transponder frequencies further transmitting video programming (Page 12, paragraph 0173, Page 2, paragraph 0017, Page 9, paragraph 0147).  Therefore, it would have been obvious to one of ordinary skill line the art at the time the invention was made to modify the combination to include the remaining limitations as taught by Hendricks2 in order to controlling operations of delivering programs in an organized manner  (Page 1, paragraph 0013) as disclosed by Hendricks2.
Regarding Claim 77 and 86, Hendricks, Haberman and Hendricks2 disclose all the limitations of Claim 76.  Hendricks discloses the personalized content control data relative to a size than the personalized content and allows for efficient usage of available bandwidth of the television distribution network in distributing personalized content to viewers while providing notification to viewers of available personalized .  

Claims 78 and 87 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hendricks in view of Haberman Hendricks2 , as applied to claims 76 and 86 respectively above, further in view of Crinon (US 7,174,560).
Regarding Claim 78 and 87, Hendricks, Haberman and Hendricks2 disclose all the limitations of Claims 76 and 85 respectively.  Hendricks discloses personalized content control data and additional personalized content control data is transmitted in a control stream with authorization data in addition to the personalized content control data and the additional personalized content control data (Page 10, paragraph 0142, 0144, 0145, Figure 1, 200, Page 5, paragraph 0098). The combination is silent control streams includes conditional access-related control data.  In analogous art, Crinon discloses control streams includes conditional access-related control data (Column 7, lines 11-20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include control streams conveys conditional access-related control data (Column 7, lines 11-20) as taught by Crinon in order to provide that the appropriate subscribers are transmitted the streams.

Claims 79 and 88 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hendricks in view of Haberman and Hendricks2 , as applied to claims 76 and 86 respectively above, further in view of Picco et al (US 6,029,045 and hereafter referred to as “Picco”).
.
	
Claims 81-84 and 90-93 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hendricks in view of Haberman and Hendricks2 , as applied to claims 76 and 86 respectively above, further in view of Cristofalo (US 2002/0166119).
Regarding Claim 81 and 90, Hendricks, Haberman and Hendricks2 disclose all the limitations of Claim 76 and 85 respectively.  Hendricks discloses personalized content identifiers (Page 10, paragraph 0142, 0144, 0145, Figure 1, 200, Page 5, paragraph 0098).  The combination does not explicitly disclose indication of type.  Cristofalo discloses wherein said control data further comprises an indication of a type of the personalized content targeting the viewer (Page 6, paragraph 0047).  Therefore, it 
	Regarding Claim 82 and 91, Hendricks, Haberman Hendricks2 and Cristofalo disclose all the limitations of Claim 81 and 90 respectively.  Cristofalo discloses said indication of a type of the personalized content is indicative of how the receiver should treat the personalized content (Page 6, paragraph 0047, Page 8, paragraph 0058, 0059). Same motivation as above.
 	Regarding Claim 83 and 92, Hendricks, Haberman Hendricks2 and Cristofalo disclose all the limitations of Claim 81 and 90.  Cristofalo discloses wherein said indication of a type of the personalized content is instrumental in causing the receiver to launch an application, the application for retrieving the personalized content using said personalized content control data (Page 3, paragraph 0027, Page 4, paragraph 0036, Page 8, paragraph 0059). Same motivation as above.
 	Regarding Claim 84 and 93, Hendricks, Haberman Hendricks2 and Cristofalo disclose all the limitations of Claim 81 and 90 respectively.  Cristofalo discloses wherein said indication of a type of the personalized content is instrumental in causing the receiver to solicit viewer's desire to retrieve the personalized content (Page 4, paragraph 0039, 0040, Page 5, paragraph 0045). Same motivation as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 20, 2021